Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-8: Figs. 1-8 disclose a first embodiment.
Species II, Figs. 8-9: Figs. 8-9 disclose a second embodiment. The terminal region of the silicon carbide semiconductor device according to Embodiment 1 includes the field limiting layer 33 in the surface layer area of the second well region 31 below a portion including the gate electrode 60. In Embodiment 2, the field limiting layer 33 is formed over the entire second well region 31 as FIG. 8 illustrates the schematic sectional view. In other words, the field limiting layer 33 is formed in an upper layer area of the second well region 31 above which the gate electrode 60 is formed through the field insulating film 51 and the gate pad 81 is formed through the field insulating film 51 and the interlayer insulating film 55.
Species III, Fig. 10: Fig. 10 discloses a third embodiment. In a silicon carbide semiconductor device according to Embodiment 3 whose schematic sectional view is illustrated in FIG. 10, the field limiting layer 33 is formed in any plane region in which at least both of the second well region 31 and the gate electrode 60 are formed, though the field limiting layer 33 is not formed in a surface layer area of the second well 31 that is in contact with the source electrode 80. The field limiting layer 33 may be formed in a plane region in which the gate electrode 60 is not formed. 
Species IV, Fig. 11: Fig. 11 discloses a fourth embodiment. A fourth separation region 24 of the first conductivity type that is made of silicon carbide is formed inside a plane of the second well region 31 of the second conductivity type in the terminal region of FIG. 11. A second Schottky electrode 73 that forms a Schottky connection with the fourth separation region 24 is formed on the fourth separation region 24. The field limiting layer 33 is formed in the surface layer area of the second well region 31 around the fourth separation region 24. The source electrode 80 is formed in the second contact hole 91 formed on the fourth separation region 24 and the field limiting layer 33. 
Species V, Fig. 12: Fig. 12 discloses a fifth embodiment. As FIG. 12 illustrates the schematic sectional view, a silicon carbide semiconductor device according to Embodiment 5 includes a parasitic channel stopper region 35 of the second conductivity type in a region between the second contact hole 91 and the third separation region 23, in a region in which the field limiting layer 33 is formed in the surface layer area of the second well region 31.
Species VI, Fig. 13: Fig. 13 discloses a sixth embodiment.  In Embodiment 6, the second well region 31 with the termination structure is partly connected to the first well regions 30 through auxiliary connection regions 34.
Species VII, Fig. 14: Fig. 14 discloses a seventh embodiment. The power conversion system illustrated in FIG. 14 includes a power supply 100, a power converter 200, and a load 300. The power supply 100, which is a DC power supply, supplies a DC power to the power converter 200. The power source 100 may include 100 may include a DC/DC converter which converts a DC power output from a DC system into a predetermined power.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813